        Case 2:19-cv-01155-JAM-AC Document 60 Filed 01/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DUSA PHARMACEUTICALS, INC.,                      Case No. 2:19-cv-1155-JAM-AC
12                   Plaintiff,                        ORDER GRANTING JOINT MOTION TO
                                                       DISMISS ACTION
13           v.
14    DR. ANDREA WILLEY,
15                   Defendant.
16

17          Before this Court is the Joint Motion to Dismiss this action. The Court has reviewed this Joint

18   Motion to Dismiss, and the Motion is hereby GRANTED. It is, therefore,

19          ORDERED that:

20          1.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 and personal

21   jurisdiction over the parties and venue is proper in the United States District Court for the Eastern

22   District of California pursuant to 28 U.S.C. § 1391(b).

23          2.      This Court shall retain jurisdiction for purposes of enforcing the terms of the parties’

24   confidential Term Sheet.

25          3.      All remaining claims, counterclaims, or affirmative defenses are dismissed with

26   prejudice and each party shall bear its own costs and attorneys’ fees.

27

28

                                               1
     ORDER GRANTING JOINT MOTION TO DISMISS ACTION                        CASE NO. 2:19-cv-1155-JAM-AC
        Case 2:19-cv-01155-JAM-AC Document 60 Filed 01/07/21 Page 2 of 2


 1          4.      No appeal shall be taken from this Joint Motion to Dismiss, the right to appeal having
 2   been expressly waived by all parties.
 3               IT IS SO ORDERED.
 4
     Dated: January 6, 2021                           /s/ John A. Mendez
 5
                                                      THE HONORABLE JOHN A. MENDEZ
 6                                                    UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
     ORDER GRANTING JOINT MOTION TO DISMISS ACTION                      CASE NO. 2:19-cv-1155-JAM-AC
